UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 30, 2014 CAMDEN PROPERTY TRUST (Exact name of registrant as specified in its charter) TEXAS 1-12110 76-6088377 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 11 Greenway Plaza, Suite 2400, Houston, Texas77046 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 354-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 30, 2014, Camden Property Trust (the "Company") issued a press release announcing its consolidated financial results for the year and quarter ended December 31, 2013.This press release refers to supplemental financial information available on the Company’s website.Copies of the press release and the supplemental information are furnished as Exhibits 99.1 and 99.2, respectively, to this report. This information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Press Release issued by Camden Property Trust dated January 30, 2014. Supplemental Financial Information dated January 30, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 31, 2014 CAMDEN PROPERTY TRUST By: /s/ Michael P. Gallagher Michael P. Gallagher Senior Vice President – Chief Accounting Officer 3 EXHIBIT INDEX Exhibit Number Title Press Release issued by Camden Property Trust dated January 30, 2014 Supplemental Financial Information dated January 30, 2014 4
